Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner of your application has changed. Please address future correspondence to Amy M. Bunker, AU 1639.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 18, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 93-106 and 108-114 are currently pending. No claims have been amended or added by Applicants’ amendment filed 06-18-2020. Claim 107 has been canceled by Applicants’ amendment filed 06-18-2020. 

Applicant's election with traverse of Group I, claims 93-108 (claim 107, now canceled), directed to an isolated implant suitable for surgical implantation into a subject, in the reply filed on February 12, 2019 was previously acknowledged. 

Claims 109-112 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 93-106, 108, 113 and 114 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed June 16, 2017 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US15/66782, filed on December 18, 2015, which claims the benefit of
US Provisional Patent Application 62/094,915, filed December 19, 2014.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 18, 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Specification Objections
The objection to the disclosure is withdrawn due to Applicant’s amendment of the Specification to capitalize the word “Matrigel”, in the reply filed 06-18-2020.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “three-dimensional biocompatible scaffold material” as recited in claim 93 to refer to any material that is biocompatible in any way (and by any amount), wherein the material can form any three-dimensional structure (e.g., polymers, metals, coatings, tissues, cells, etc.).
further comprises the additional element of “a network of connected blood vessels”; wherein the “network of connected blood vessels” refer to the same blood vessels and/or different blood vessels from the blood vessels as recited in claim 93.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant arguments, filed 06-18-2020.

The rejection of claims 93-106, 108, 113 and 114 is maintained under 35 U.S.C. 103 as being unpatentable over Rafii et al. (hereinafter “Rafii 1”) (US Patent No. 8465732, issued June 18, 2013) in view of Brown et al. (US 20100168872, published July 1, 2010); and Kobayashi et al. (Genes to Cells, 2013, Vol.18, pages 704-721); and Rafii et al. (hereinafter “Rafii 2”) (US Patent Application Publication No. 20130224161, published August 29, 2013) as evidenced by Hughes et al. (Proteomics, 2010, 10, 1886-1890).
Regarding claims 93, 95, 96, 99-106, 108, 113 and 114, Rafii 1 teach that the present invention provides a method of targeting certain agents to tumors in subjects by administering to the subject E4ORF1-expressing endothelial cells that have been engineered for delivery of such agents (interpreted as engineered endothelial cells; organ-specific endothelial cells; and subjects, claims 93 and 96) (col 11, lines 28-33). Rafii 1 teach that E4ORF1-expressing endothelial cells of this invention are particularly useful as feeder cells for use in methods for culturing stem cells including stem or progenitor cells including embryonic stem cells and stem cells derived from any fetal or adult tissues such as hematopoietic stems cells, neural stem cells, skin stem cells, gut stem cells, cancer stem cells, and the like (interpreted as comprising stem cells; and hematopoietic stem cells, claims 99 and 100) (col 9, lines 48-59). Rafii 1 teach that human umbilical vein endothelial cells (HUVECs) were isolated and cultured in EC medium (interpreted as isolated implant; and a 3D biocompatible scaffold, claim 93) (col 13, lines 4-5). Rafii 1 teach that for the Wound Healing Assay, HUVECs were maintained is sub-infected with AdE4ORF1, AdE4ORF3, 4, 6, 6/7 (interpreted as E4ORF1+), or PBS, such that twenty-four hours after infection, confluent HUVEC monolayers were wounded with a pipette chip and incubated in the serum-free growth factor-free medium (X-vivo medium) (interpreted as not comprising fibroblasts), wherein the formation of vascular-like structures by HUVEC on Matrigel was semi-quantified by phase contrast microscopy (interpreted as vessels); and that for the Tube Formation Assay, twenty-four well culture plates were coated with Matrigel and the HUVECs were infected with or without adenovirus, then seeded onto coated plates in serum-free medium and incubated (interpreted as being at room temperature), wherein E4ORF1 maintains the functional properties of ECs, such that the ECs have the capacity to carry out angiogenic processes in vitro, including the ability to form tubes and to migrate (interpreted as a biocompatible scaffold material; forming blood vessels; engineered endothelial cells; E4ORF1+; patent lumens; Matrigel inherently comprises laminin, and does not comprise fibroblasts or hyaluronic acid; and encompassing a solid at 4C and 21C, claims 93, 95, 103-106 and 108) (col 14, lines 13-19 and 23-28; and col 18, lines 4-6), wherein it is known in the art that Matrigel comprises collagen and laminin, and does not comprise hyaluronic acid as evidenced by Hughes et al. (pg. 1886, col 2; last partial paragraph, lines 1-4). Rafii 1 teach that in the in vivo Matrigel Plug Assay, to determine whether human E4ORF1-expressing endothelial cells can participate in neo-angiogenesis in vivo, these cells were inoculated with Matrigel plugs and/or HL60 leukemic cells (a premylocytic tumor) (interpreted as comprising additional cell types; and hematopoietic cells, claims 101 and 102) (col 14, lines 33-36). Rafii 1 teach that the Matrigel-EC mixtures were implanted into the flanks of two groups of mice; and that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as blood vessels; comprising a network of blood vessels; and protruding beyond the boundaries, claims 93, 113 and 114) (col 14, lines 41-43; col 18, lines 58-63; and col 19, lines 2-3).

Regarding claims 93 (optionally in part), Brown et al. teach implants and tissue scaffolds that support directional and/or timed cell growth in the repair of damaged tissues and the promotion of angiogenesis, wherein the invention can be useful in directing the growth of blood vessels, nerves and other repair cells through the biomaterial in a particular direction (paragraphs [0001]; [0006]). Brown et al. teach a biomaterial for directional tissue growth can comprise (i) a scaffold; and (ii) a soluble fiber within the scaffold which connects the tissue entry and the tissue exit ends of the scaffold, wherein suitable scaffolds include any three-dimensional material or tissue, such that the scaffold can be a gel, and the fibrous matrix material can be a composite material comprising two or more different types of fiber, such as fibronectin and collagen, collagen and polylactide, fibrin and collagen, or fibrin, collagen and fibronectin (paragraph [0013]-[0019], [0023]). Brown et al. teach the scaffold may be seeded with endothelial cells to line microchannels and facilitate with the growth of blood capillaries (paragraph [0052]). 
It would have been obvious to an ordinary skilled in the art that the implant comprising endothelial cells transfected with E4ORF1 disclosed by Rafii 1 may be cultured to allow generation of blood vessels before implantation based on the combined teaching from Rafii 1 and Brown et al. The ordinary skilled in the art would be motivated to do so for monitoring the angiogenesis process in vitro. The ordinary skilled in the art would have reasonable expectation of success the use the implant material taught by Brown et al. to grow endothelial cells expressing E4ORF1 which would have the advantage of forming blood vessels and E4ORF gene prolongs the life of the endothelial cells, thus forming blood vessels with patent lumen, being connected as network as claimed. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
The combined references of Rafii 1 and Brown et al. do not specifically exemplify that the cells are E4ORF1+ ETV2+ cells (instant claim 94); or that the cells are from the subject (instant claim 97); or endothelial cells of an allogeneic donor (instant claim 98).
claim 94, Kobayashi et al. teach ETV2 is a critical determinant for the commitment of endothelial (EC) and hematopoietic cells (HPC) from mesoderm (interpreted as ETV2+ cells, claim 94) (Abstract). Kobayashi et al. teach that ETV2 is required for the proliferative activity of VECAD+ endothelial cells (pg. 712, col 2, last paragraph). Kobayashi et al. teach that ETV2 not only determines EC differentiation, but also induce expression of angiogenic factors important in vascular angiogenesis (pg. 715, col 2., first paragraph, last 5 lines). Kobayashi et al. teach that this insight of 'angiogenic factors derived from immature differentiating of ECs' may provide a new strategy to control neoangiogenesis.  
It would have been obvious to an ordinary skilled in the art to use endothelial cells expressing E4ORF1 and ETV2 in the formation of blood vessel in the scaffold based on the combined teaching of Rafii 1, Brown et al. and Kobayashi et al. The ordinary skilled in the art would be motivated to further express ETV2 in the endothelial cells taught by Rafii 1 to promote angiogenesis because Kobayashi et al. teach ETV2 is an important factor in vascular angiogenesis. The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to express ETV2 in the endothelial cells taught by Rafii 1. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
The combined references of Rafii 1, Brown et al. and Kobayashi et al. do not specifically exemplify that the cells are from the subject (instant claim 97); or endothelial cells of an allogeneic donor (instant claim 98).
Regarding claims 97 and 98, Rafii 2 teach providing a composition useful for administration to a subject in need of organ regeneration, comprising isolated endothelial cells that is autologous or allogeneic to the subject in need thereof (paragraphs [0018]; and [0063]). Rafii 2 teach the use of non-endothelial tissue-specific cells admixed or combined with a supporting biological or synthetic extracellular matrix or matrix material (ECM), wherein such an admixture can provide a scaffold for the growth of organ tissue; and that endothelial cells suitable for organ regeneration may be in combination with non-endothelial tissue specific cells and mixed with biological compatible supporting matrix scaffold including collagen, alginate, HSP, agarose, bone sialoprotein, fibronectin, laminin, chondronectin, alginate, agarose, chitosan or other synthetic polymer or polymer scaffolds 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that Rafii 1's in vivo study using human endothelial cells to implant into a mouse is a modeling system to study the angiogenetic potential of the E4ORF1 transfected endothelial cell, wherein the mouse is immune-deficient. One of ordinary skill in the art would recognize that for implantation of the EC to a normal subject, it would result in rejection of the EC if the cell were from a different animal species. The ordinary skilled in the art would thus be motivated to use E4ORF1 expressing EC from the same subject or allogeneic donor with match MHC or HLA-type as taught by Rafii 2 to minimize the rejection and promoting EC function in vivo. The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to isolate EC from the same subject or allogeneic donor and choose an appropriate scaffold for implantation of blood vessel generated from E4ORF1.

Response to Arguments
Applicant’s arguments filed June 18, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant disagrees that one of ordinary skill in the art would have a reasonable expectation of success with regards to making an implant as recited in the present claims because prior to the present invention, others had failed to induce formation of blood vessels in biocompatible scaffolds in vitro using endothelial cells alone (Applicant Remarks, pg. 7, last full paragraph; pg. 7, last partial paragraph; and pg. 8, first partial paragraph); (b) prior studies with HUVECS showed that either fibroblasts, or fibroblast-derivative factors were required for vessel sprouting and lumen formation in fibrin gels, such that Newman’s statement teaches away from the presently claimed invention (Applicant Remarks, pg. 8, first full paragraph); (c) there is nothing in the disclosure of Brown that would have provided any reasonable expectation of success as regards to making the claimed implants (Applicant Remarks, pg. 8, last partial paragraph); and (d) it was not predictable that E4ORF1+ endothelial cells alone, would be able to form blood vessels having patent lumens in biocompatible scaffolds in vitro (Applicant Remarks, pg. 9, first full paragraph).
Regarding (a), (c) and (d), the Examiner notes that instant claim 93 is broadly recited such that no particular 3D biocompatible scaffold materials are recited, no particular blood vessel structure is recited, and the E4ORF1+ cells are not recited as being disposed on the blood vessels or the 3D biocompatible scaffold materials in any particular location, in any specific numbers, and/or in any specific medium, such that instant claim 93 indicates that all combinations of 3D biocompatible scaffold materials comprising blood vessels and E4ORF1+ cells will form the implant as recited in instant claim 93 including an implant comprising patent lumens. It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (See; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). Thus, the preamble as recited in instant claim 93 (e.g., “an isolated in vitro implant suitable for surgical implantation into a subject”) is not given patentable weight. As noted in MPEP § 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (underline added). In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that, "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. Moreover, as noted in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (underline added). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (underline added). See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). The Office has provided that it would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for implantation of the ECs including E4ORF1 expressing ECs as disclosed by Rafii 1 to include ECs from the same subject or allogeneic donor for implantation into a normal subject and that, absent evidence from the contrary, one of ordinary skill in the art would have a reasonable expectation of success to isolate ECs from the same subject or allogeneic donor and choose an appropriate scaffold for implantation of blood vessel generated from E4ORF1. Regarding Applicant’s assertion that one of ordinary skill in the art would have a reasonable expectation of success with regards to making an implant as recited in the present claims, the Examiner contends that implant as exemplified by the combination of references including Rafii 1 and Brown et al. inherently possess the features of the implant as recited in instant claim 93. Rafii 1 teach a tube formation assay, wherein twenty-four well culture plates were coated with Matrigel and the HUVECs were infected with or without adenovirus, then seeded onto coated plates in serum-free medium and incubated, wherein E4ORF1 maintains the functional properties of ECs, such that the ECs have the capacity to carry out angiogenic processes in vitro, including the ability to form tubes and to migrate (interpreted as an implant 3D biocompatible scaffold material, E4ORF1+ endothelial cells, and inherently forming blood vessels having patent lumens); and that the Matrigel-EC mixtures were implanted into the flanks of two groups of mice; and that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as inherently forming a network of blood vessels). Brown et al. teach implants and tissue scaffolds that support directional and/or timed cell growth in the repair of damaged tissues and the promotion of angiogenesis, wherein the invention can be useful in directing the growth of blood vessels, nerves and other repair cells through the biomaterial in a particular direction; that the scaffold may be seeded with endothelial cells to line microchannels and facilitate with the growth of blood capillaries; and that a biomaterial for directional tissue growth can comprise (i) a scaffold; and (ii) a soluble fiber within the scaffold which connects the tissue entry and the tissue exit ends of the scaffold, wherein suitable scaffolds include any three-dimensional material or tissue. Rafii 2 teach the use of non-endothelial tissue-specific cells admixed or combined with a supporting biological or synthetic extracellular matrix or matrix material (ECM), wherein such an admixture can provide a scaffold for the growth of organ tissue; and that endothelial cells suitable for organ regeneration may be in combination with non-endothelial tissue specific cells and mixed with biological compatible supporting matrix scaffold including collagen, alginate, HSP, agarose, bone sialoprotein, fibronectin, laminin, chondronectin, alginate, agarose, chitosan or other synthetic polymer or polymer scaffolds. The Examiner notes that the steps for producing the implant of instant claim 93 as disclosed in Example 1 of the instant published Specification, appears to be identical to the process as taught by Rafii 1 (See; instant published Specification, Example 1, paragraph [0071]). Thus, the formation of vascular-like structures by HUVECs on Matrigel (or other 3D scaffold materials) that have been treated with E4ORF1+ cells inherently produce the implant as recited in instant claim 93.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including the various 3D scaffold materials as recited by the combination of references. Regarding Applicant’s assertion that Newman teaches away from the presently claimed invention, the Examiner respectfully points out that the instant 35 USC 103 rejection does not cite Newman.


New Objections/Rejections
Claim Objection
98 is objected to because of the following informalities: Claim 98 recites abbreviations such as, “MHC” and “HLA”, wherein an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


(i)	Claims 13, 16 and 17 of copending US Patent Application No. 15/746,397, and
(ii)	Claims 11-15 and 58-96 of copending US Patent Application No. 16/963,897. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 15/536,794, and copending claims of the US Patent Application 15/746,397 and 16/963,897 encompass a method of a composition comprising the E4ORF1+ endothelial cells.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 93-106, 108, 113 and 114 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 93-106, 108, 113 and 114 are indefinite for the recitation of the term “suitable for surgical implantation into a subject” in line 1 because it is unclear as to what elements of the isolated in vitro implant are encompassed such that the implant is suitable for surgical implantation; and whether the term refers to physical characteristics of the implant (e.g., the size of the implant, the color of the implant, the particular scaffold, that the implants are made of biocompatible materials, etc.); whether the term refers to the ability of the surgeon to handle the implant; whether the term refers to the ability of the implant to be 
Claims 94-106, 108, 113 and 114 are indefinite for the recitation of the term “[T]he isolated implant of claim 93” such as recited in claim 94, line 1. There is insufficient antecedent basis for the term “[T]he isolated implant of claim 93” because claim 93, line 1 recites the term “[A]n isolated in vitro implant”.
Claims 99, 101, 103-106 and 108 are indefinite for the recitation of the term “the biocompatible scaffold material” such as recited in claim 99, line 2. There is insufficient antecedent basis for the term “the biocompatible scaffold material” in the claim because claim 93, line 2 recites the term “a three-dimensional biocompatible scaffold material”.
Claim 113 is indefinite for the recitation of the term “comprising a network of connected blood vessels” in lines 1-2 because it is unclear if Applicant intended to recite an isolated implant having completely different elements as compared to the isolated implant of claim 93 (e.g., an entirely new independent claim), or whether Applicant intended that the isolated implant of claim 93, further comprises “a network of connected blood vessels” and, thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the term “connected blood vessels” in lines 1-2 because it is unclear if the “connected blood vessels” of claim 113 are the same as, or different from, the blood vessels as recited in claim 93, line 3 and, thus, the metes and bounds of the claim cannot be determined.
Claim 114 is indefinite for the recitation of the term “one or more blood vessels” in lines 1-2. There is insufficient antecedent basis for the term “one or more blood vessels” in the claim because claim 93, line 3 recites the term “blood vessels”.
Claim 114 is indefinite for the recitation of the term “the boundaries” in line 2. There is insufficient antecedent basis for the term “the boundaries” in the claim. Moreover, claim 93 from which it depends does not recite the term “boundaries”, and it is completely unclear as to where the unspecified 


Claim Rejections - 35 USC § 112 – 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 114 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 114 recites, “[T]he isolated implant of claim 93, wherein one or more blood vessels protrude beyond the boundaries of the three-dimensional biocompatible scaffold”. However, claim 93 from which claims 114 ultimately depends does not recite the any “boundaries”. Thus, claim 114 is an improper dependent claim and do not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 93, 95, 96, 99-106, 108, 113 and 114 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rafii et al. (hereinafter “Rafii 1”) (US Patent No. 8465732, issued June 18, 2013) as evidenced by Hughes et al. (Proteomics, 2010, 10, 1886-1890).
Regarding claims 93, 95, 96, 99-106, 108, 113 and 114, Rafii 1 teach that the present invention provides a method of targeting certain agents to tumors in subjects by administering to the subject E4ORF1-expressing endothelial cells that have been engineered for delivery of such agents (interpreted as engineered endothelial cells; organ-specific endothelial cells; and subjects, claims 93 and 96) (col 11, lines 28-33). Rafii 1 teach that E4ORF1-expressing endothelial cells of this invention are particularly useful as feeder cells for use in methods for culturing stem cells including stem or progenitor cells including embryonic stem cells and stem cells derived from any fetal or adult tissues such as hematopoietic stems cells, neural stem cells, skin stem cells, gut stem cells, cancer stem cells, and the like (interpreted as comprising stem cells; and hematopoietic stem cells, claims 99 and 100) (col 9, lines 48-59). Rafii 1 teach that human umbilical vein endothelial cells (HUVECs) were isolated and cultured in EC medium (interpreted as isolated implant; and a 3D biocompatible scaffold, claim 93) (col 13, lines 4-5). Rafii 1 teach that for the Wound Healing Assay, HUVECs were maintained is sub-confluence in EC medium, and then infected with AdE4ORF1, AdE4ORF3, 4, 6, 6/7 (interpreted as E4ORF1+), or PBS, such that twenty-four hours after infection, confluent HUVEC monolayers were wounded with a pipette chip and incubated in the serum-free growth factor-free medium (X-vivo medium) (interpreted as not comprising fibroblasts), wherein the formation of vascular-like structures HUVEC on Matrigel was semi-quantified by phase contrast microscopy (interpreted as vessels); and that for the Tube Formation Assay, twenty-four well culture plates were coated with Matrigel and the HUVECs were infected with or without adenovirus, then seeded onto coated plates in serum-free medium and incubated (interpreted as being at room temperature), wherein E4ORF1 maintains the functional properties of ECs, such that the ECs have the capacity to carry out angiogenic processes in vitro, including the ability to form tubes and to migrate (interpreted as a biocompatible scaffold material; forming blood vessels; engineered endothelial cells; E4ORF1+; patent lumens; Matrigel inherently comprises laminin, and does not comprise fibroblasts or hyaluronic acid; and encompassing a solid at 4C and 21C, claims 93, 95, 103-106 and 108) (col 14, lines 13-19 and 23-28; and col 18, lines 4-6), wherein it is known in the art that Matrigel comprises collagen and laminin, and does not comprise hyaluronic acid as evidenced by Hughes et al. (pg. 1886, col 2; last partial paragraph, lines 1-4). Rafii 1 teach that in the in vivo Matrigel Plug Assay, to determine whether human E4ORF1-expressing endothelial cells can participate in neo-angiogenesis in vivo, these cells were inoculated with Matrigel plugs and/or HL60 leukemic cells (a premylocytic tumor) (interpreted as comprising additional cell types; and hematopoietic cells, claims 101 and 102) (col 14, lines 33-36). Rafii 1 teach that the Matrigel-EC mixtures were implanted into the flanks of two groups of mice; and that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as blood vessels; comprising a network of blood vessels; and protruding beyond the boundaries, claims 93, 113 and 114) (col 14, lines 41-43; col 18, lines 58-63; and col 19, lines 2-3).
Rafii 1 meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 93-106, 108, 113 and 114 are rejected.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY M BUNKER/
Primary Examiner, Art Unit 1639